In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                        (Filed: June 29, 2020)


* * * * * * * * * * * * * *
ROSS VINOCUR,              *                                     UNPUBLISHED
                           *                                     No. 17-598V
         Petitioner,       *
                           *                                     Special Master Dorsey
v.                         *
                           *                                     Attorneys’ Fees and Costs
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *

Shealene P. Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.
Heather L. Pearlman, U.S. Department of Justice, Washington, D.C., for respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1

            On May 4, 2017, Ross Vinocur filed a petition seeking compensation under the National
    Vaccine Injury Compensation Program (“Vaccine Program”).2 Petitioner alleged that he suffered
    a left shoulder injury, diagnosed as adhesive capsulitis, as a result of the influenza vaccination
    he received on November 9, 2014. Petition at 1. ECF No. 1. A fact hearing was held on
    November 6, 2018, and on January 31, 2019, the undersigned issued Ruling on Entitlement,
    finding that petitioner was entitled to damages. (ECF No. 30). Following briefing from the
    parties concerning the quantum of damages, the undersigned issued Decision awarding damages
    on January 31, 2020. (ECF No. 45).


1
  This Decision will be posted on the website of the United States Court of Federal Claims' website, in accordance
with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012). This means the Decision will be available to
anyone with access to the internet. As provided by 44 U.S.C. § 300aa-12(d)(4)B), however, the parties may object
to the published Decision’s inclusion of certain kinds of confidential information. Specifically, Under Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by that party: (1) that
is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes medical
filed or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b). Otherwise the whole decision will be available to the public in its current form. Id.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine
Act” or “the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C. §§ 300aa.
       On March 20, 2020, petitioner filed an application for attorneys’ fees and costs. Motion
for Attorney Fees and Costs (ECF No. 50). Petitioner requests compensation in the amount of
$21,494.11, representing $18,588.20 in attorneys’ fees and $2,905.91 in costs. Fees App. at 2.
Pursuant to General Order No. 9, petitioner warrants that he has not personally incurred costs in
pursuit of this litigation. Id. Respondent filed his response on March 20, 2020 indicating that he
“is satisfied the statutory requirements for an award of attorneys’ fees and costs are met in this
case.” Response at 2 (ECF No. 51). Petitioner did not file a reply thereafter.

       For the reasons discussed below, the undersigned GRANTS petitioner’s motion and
awards a total of $21,244.11.

           I.      Discussion

        Under the Vaccine Act, the special master shall award reasonable attorneys’ fees and
costs for any petition that results in an award of compensation. 42 U.S.C. § 300aa-15(e)(1).
When compensation is not awarded, the special master “may” award reasonable attorneys’ fees
and costs “if the special master or court determines that the petition was brought in good faith
and there was a reasonable basis for the claim for which the petition was brought.” Id. at
§15(e)(1). In this case, because petitioner was awarded compensation, he is entitled to a final
award of reasonable attorneys’ fees and costs.

                       a. Reasonable Attorneys’ Fees

         The Federal Circuit has approved use of the lodestar approach to determine reasonable
attorney’s fees and costs under the Vaccine Act. Avera v. Sec’y of Health & Human Servs., 515
F.3d 1343, 1349 (Fed. Cir. 2008). Using the lodestar approach, a court first determines “an
initial estimate of a reasonable attorney’s fee by ‘multiplying the number of hours reasonably
expended on the litigation times a reasonable hourly rate.’” Id. at 1347-58 (quoting Blum v.
Stenson, 465 U.S. 886, 888 (1984)). Then, the court may make an upward or downward
departure from the initial calculation of the fee award based on other specific findings. Id. at
1348.

        Counsel must submit fee requests that include contemporaneous and specific billing
records indicating the service performed, the number of hours expended on the service, and the
name of the person performing the service. See Savin v. Sec’y of Health and Human Servs., 85
Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton v. Sec’y of Health and Human Servs.,
3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). It
is “well within the special master’s discretion to reduce the hours to a number that, in [her]
experience and judgment, [is] reasonable for the work done.” Id. at 1522. Furthermore, the
special master may reduce a fee request sua sponte, apart from objections raised by respondent
and without providing a petitioner notice and opportunity to respond. See Sabella v. Sec’y of
Health & Human Servs., 86 Fed. Cl. 201, 209 (2009).

       A special master need not engage in a line-by-line analysis of a petitioner’s fee
application when reducing fees. Broekelschen v. Sec’y of Health & Human Servs., 102 Fed. Cl.
719, 729 (2011). Special masters may rely on their experience with the Vaccine Program and its
attorneys to determine the reasonable number of hours expended. Wasson v. Sec’y of Health
and Human Servs., 24 Cl. Ct. 482, 484 (Fed. Cl. Nov. 19, 1991) rev’d on other grounds and aff’d
in relevant part, 988 F.2d 131 (Fed. Cir. 1993). Just as “[t]rial courts routinely use their prior
experience to reduce hourly rates and the number of hours clamed in attorney fee requests …
[v]accine program special masters are also entitled to use their prior experience in reviewing fee
application.” Saxton, 3 F.3d at 1521.

                                        i.   Reasonable Hourly Rates

        Petitioner requests the following hourly rates for the work of his counsel: for Ms.
Shealene Mancuso, $225.00 per hour for work performed in 2017, $233.00 per hour for work
performed in 2018, $250.00 per hour for work performed in 2019, and $275.00 per hour for
work performed in 2020; and for Mr. Paul Brazil, $275.00 per hour for work performed in 2016
and $300.00 per hour for work performed in 2017. These rates are consistent with what counsel
has previously been awarded for their Vaccine Program work, and the undersigned finds them
to be reasonable herein.

                                  ii.         Reasonable Hours Expended

        The undersigned has reviewed the submitted billing entries and finds the total number of
hours billed to be largely reasonable. The only exception is for attorney time billed directing
paralegals to file documents. In the undersigned’s experience, the time it would take an
experienced attorney to direct an experienced paralegal to file a certain document (particularly
pro forma documents drafted by the paralegal) is so negligible that it should not be billed for at
all. Upon review, the undersigned finds a reduction of $250.00 to be appropriate to correct for
this issue. Accordingly, petitioner is awarded final attorneys’ fees of $18,338.20.

                       b. Attorneys’ Costs

       Petitioner requests a total of $2,905.91 in attorneys’ costs. This amount is comprised of
acquiring medical records, postage, the Court’s filing fee, and costs associated with travel for
counsel to attend the fact hearing. Fees App. at 16. All of these costs are typical of Vaccine
Program litigation and petitioner has provided adequate documentation supporting them.
Accordingly, the requested attorneys’ costs are reasonable, and petitioner shall be fully
reimbursed.

           II. Conclusion

        Based on all of the above, the undersigned finds that it is reasonable compensate
petitioner and his counsel as follows:

 Attorneys’ Fees Requested                                             $18,588.20
 (Total Reduction from Billing Hours)                                  - ($250.00)
    Total Attorneys’ Fees Awarded                                                 $18,338.20

    Attorneys’ Costs Requested                                                    $2,905.91
    (Reduction of Costs)                                                              -
    Total Attorneys’ Costs Awarded                                                $2,905.91

    Total Attorneys’ Fees and Costs Awarded                                       $21,244.11

Accordingly, the undersigned awards $21,244.11 in attorneys’ fees and costs, in the form
of a check payable jointly to petitioner and petitioner’s counsel, Ms. Shealene Mancuso.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk
                                                                        3
of Court SHALL ENTER JUDGMENT in accordance with this decision.

IT IS SO ORDERED.


                                                     s/Nora Beth Dorsey
                                                     Nora Beth Dorsey
                                                     Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice enouncing
the right to seek review.